Cite as 2016 Ark. App. 115

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. E-15-400


DAN L. SANDERS                                   Opinion Delivered   February 24, 2016
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               BOARD OF REVIEW
                                                 [NO. 2015-BR-940]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                    APPELLEE                     AFFIRMED



                            M. MICHAEL KINARD, Judge

       Dan L. Sanders appeals from a decision of the Arkansas Board of Review (1) denying

his claim for unemployment benefits on account of misconduct in connection with the work

and (2) imposing an additional disqualification from future benefits on account of his making

a false statement of material fact when filing his claim with the Department of Workforce

Services. He argues that the evidence is insufficient to support either finding. We affirm.

       The standard of review to be followed in such cases is clear:

       We do not conduct a de novo review in appeals from the Board of Review. In
       appeals of unemployment compensation cases we instead review the evidence and all
       reasonable inferences deducible therefrom in the light most favorable to the Board of
       Review’s findings. The findings of fact made by the Board of Review are conclusive
       if supported by substantial evidence; even when there is evidence upon which the
       Board might have reached a different decision, the scope of judicial review is limited
       to a determination of whether the Board could have reasonably reached its decision
       based on the evidence before it. Substantial evidence is such evidence as a reasonable
       mind might accept as adequate to support a conclusion.
                                 Cite as 2016 Ark. App. 115

Barnard v. Director, 2013 Ark. App. 143, at 2 (quoting Valentine v. Director, 2012 Ark. App.
612, at 3). It is also clear that the credibility of the witnesses and the weight to be accorded

their testimony are matters to be resolved by the Board of Review, Barnard, supra; like a jury,

an administrative body is free to believe or disbelieve the testimony of any witness. Gunter

v. Director, 82 Ark. App. 346, 107 S.W.3d 902 (2003).

       Here, the only issue presented is the sufficiency of the evidence. From our review

of the record, we conclude that the Board’s findings are supported by substantial evidence.

Therefore, we affirm the Board’s decision by this memorandum opinion pursuant to section

(a) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       WHITEAKER and HIXSON, JJ., agree.

       Julie A. Howe, Center for Arkansas Legal Services, for appellant.

       Gregory Ferguson, for appellee, Daryl E. Bassett, Director.




                                               2